Citation Nr: 1737809	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-35 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether a reduction in the disability rating from 10 to 0 percent for the Veteran's service-connected radiculopathy of the right lower extremity, effective September 2, 2011, was proper.

2.  Whether a reduction in the disability rating from 10 to 0 percent for the Veteran's service-connected radiculopathy of the left lower extremity, effective September 2, 2011, was proper.

3.  Entitlement to an increased disability rating greater than 0 percent for radiculopathy of the right lower extremity from September 2, 2011 to January 15, 2014.

4.  Entitlement to an increased disability rating greater than 0 percent for radiculopathy of the left lower extremity from September 2, 2011 to January 15, 2014.

5.  Entitlement to an increased disability rating greater than 20 percent for radiculopathy of the right lower extremity on and after January 15, 2014.

6.  Entitlement to an increased disability rating greater than 20 percent for radiculopathy of the left lower extremity on and after January 15, 2014.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from November 1969 to February 1978 and in the U.S. Army from November 1979 to September 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2011 and January 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In the recent January 2015 rating decision, the RO granted an increased rating of 20 percent for radiculopathy of each lower extremity on and after January 15, 2014.  However, prior to January 15, 2014, the ratings for radiculopathy of each lower extremity remain at 0 percent.  Thus, the issue of an increased rating for radiculopathy of the lower extremities has been staged by the RO at 0 and 20 percent for each side.  A claimant who disagrees with an initial evaluation or files a claim for an increased evaluation is presumed to be seeking the highest evaluation available.  See Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993)).  Accordingly, if a higher rating is granted, it is still necessary to consider and analyze entitlement to yet higher ratings to which the claimant may be entitled.  See 38 U.S.C. § 7104(d)(1) (West 2014); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  Presumably, the Veteran continues to disagree with both the 0 and 20 percent ratings assigned for his lower extremity radiculopathy.  See e.g., October 2015 Veteran statement attached to a VA Form 9 (Veteran specifically requested a 60 percent rating for radiculopathy of each lower extremity).  

In July 2016, the Veteran and his spouse presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's claims file.

In a November 2015 statement from the Veteran, he revoked his power of attorney for the American Legion and emphasized that he now represented himself.  In this regard, a power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time.  Unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1) (2016).  In this case, the Veteran has clearly revoked his power of attorney for the American Legion.  He has not selected another representative.  Thus, at this time, he is unrepresented in the present matter before the Board.  

The Board notes that in a January 2015 rating decision, the RO adjudicated various other service connection and increased rating issues.  In October 2015, the Veteran submitted a timely, formal Notice of Disagreement (VA Form 21-0958), for these various service connection and increased rating issues.  See 38 C.F.R. § 20.201 (2016).  However, both the Veterans Benefits Management System (VBMS) and the VA's Veterans Appeals Control and Locator System (VACOLS) indicate that the RO has already acknowledged the NOD and that the RO is continuing to work on that matter.  See e.g., November 2015 DRO letter.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, those particular service connection and increased rating claims remain under the jurisdiction of the RO at this time. 

Finally, the Board has also considered additional medical evidence and examinations associated with the claims file following the issuance of the last Statement of the Case (SOC) in November 2012, and following the issuance of the additional rating decision in January 2015, without a waiver of RO consideration from the Veteran.  However, review of that evidence reveals that it is not pertinent to the disposition of the issues on appeal, or is duplicative of evidence previously of record, such that a remand to the RO for preparation of a SSOC is not required.  See 38 C.F.R. §§ 19.31(b), 19.37, 20.800, 20.1304(c) (2016).  In other words, the Board finds that these medical records do not change the substance of the issues adjudicated below, such that a waiver letter or a remand for another SSOC is not necessary.  


FINDINGS OF FACT

1.  A 10 percent rating for right lower extremity radiculopathy was in effect from December 10, 2003 to September 2, 2011 - for a period of more than five years. 

2.  A 10 percent rating for left lower extremity radiculopathy was in effect from December 10, 2003 to September 2, 2011 - for a period of more than five years.

3.  In a September 2011 rating decision, the RO reduced both 10 percent ratings for right and left lower extremity radiculopathy to 0 percent, effective September 2, 2011.

4.  The RO's decision to reduce the Veteran's service-connected right and left lower extremity radiculopathy from 10 percent to 0 percent, effective September 2, 2011, was not proper.  The RO failed to consider, provide notice of, and properly apply the provisions of 38 C.F.R. § 3.344.  Also, the evidence of record did not demonstrate material improvement reasonably certain to continue under the ordinary conditions of life.  In addition, the evidence does not reflect an actual change in the disability.  Finally, the September 2011 VA examination that was the basis of the reduction was not full and complete, when considering the entire record of earlier VA examinations and the medical-industrial history of the Veteran.

5.  From September 2, 2011 to January 15, 2014, the Veteran has mild radiculopathy in both the right and left lower extremities from his sciatic nerve that is associated with his service-connected degenerative joint disease of the lumbar spine.  

6.  On and after January 15, 2014, the Veteran has moderate radiculopathy in both the right and left lower extremities from his sciatic nerve that is associated with his service-connected degenerative joint disease of the lumbar spine.  


CONCLUSIONS OF LAW

1.  As the RO's reduction of the rating for the Veteran's service-connected radiculopathy in the right lower extremity from 10 percent to 0 percent disabling, effective September 2, 2011, was not proper, the criteria for restoration of the 10 percent rating are met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344(a), (b), 4.25, 4.31, 4.124a, Diagnostic Code 8520 (2016).

2.  As the RO's reduction of the rating for the Veteran's service-connected radiculopathy in the left lower extremity from 10 percent to 0 percent disabling, effective September 2, 2011, was not proper, the criteria for restoration of the 10 percent rating are met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344(a), (b), 4.25, 4.31, 4.124a, Diagnostic Code 8520 (2016).

3.  From September 2, 2011 to January 15, 2014, the criteria are not met for an increased rating greater than 10 percent for right lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2016).  

4.  From September 2, 2011 to January 15, 2014, the criteria are not met for an increased rating greater than 10 percent for left lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2016).  

5.  On and after January 15, 2014, the criteria are not met for an increased rating greater than 20 percent for right lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2016).  

6.  On and after January 15, 2014, the criteria are not met for an increased rating greater than 20 percent for left lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

With respect to the Veteran's appeal herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

II.  Reduction 

The Veteran's right and left lower extremity radiculopathy, associated with his service-connected lumbar spine degenerative joint disease, is currently rated under Diagnostic Code 8520 (paralysis or incomplete paralysis of the sciatic nerve).  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve, as well as neuritis and neuralgia of that nerve, warrants a 10 percent rating.  Moderate incomplete paralysis is assigned a 20 percent rating, and moderately severe incomplete paralysis is warranted for a 40 percent rating.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120.   

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  But under recent caselaw, "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  Miller v. Shulkin, 28 Vet. App. 376, 380 (2017).

The VA Adjudication Procedure Manual further clarifies that this provision (§ 4.124a) does not mean that if there is any impairment that is non-sensory (or involves a non-sensory component) such as a reflex abnormality, weakness or muscle atrophy, the disability must be evaluated as greater than moderate. Significant and widespread sensory impairment may potentially indicate the same or even more disability than a case involving a minimally reduced or increased reflex or minimally reduced strength.  See M21-1, Live Manual, Part III, Subpart iv, Chapter 4, Section G, Topic 4, Block b.

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, can receive a maximum rating of moderate incomplete paralysis, except for tic douloureux or trifacial neuralgia, which may be rated up to complete paralysis.  38 C.F.R. § 4.124.   

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

From December 10, 2003 to September 2, 2011, for a period of more than five years, the Veteran's right and left lower extremity radiculopathy were each rated as 10 percent disabling for "mild" impairment.  

In a September 2011 rating decision, the RO reduced the disability ratings for right and left lower extremity radiculopathy from 10 percent to 0 percent each, effective September 2, 2011.  The reduction was based on the findings of the September 2011 VA examiner, who found that upon objective testing (including straight leg raising, electromyography (EMG), and magnetic resonance imaging (MRI)), there was no sciatic nerve radiculopathy of the lower extremities.  As such, the RO determined that the Veteran's right and left lower extremity radiculopathy had improved on September 2, 2011, which was the date of the Veteran's VA examination.  In essence, the RO concluded the Veteran no longer had right and left lower extremity radiculopathy at his September 2011 VA examination, such that his lower extremities had actually improved.  

In a September 2011 NOD, the Veteran expressed disagreement with the reduction from 10 percent to 0 percent for each lower extremity, and the appeal has reached the Board.

From September 2, 2011 to January 15, 2014, based on the RO's reduction, the Veteran's right and left lower extremity radiculopathy were each rated as 0 percent disabling (for no impairment).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

From January 15, 2014 to the present, the Veteran's right and left lower extremity radiculopathy are each rated as 20 percent disabling for "moderate" impairment.  See January 2015 rating decision.  

Under 38 C.F.R. § 3.105(e), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  Id. 

The initial question here with regard to the propriety of the reduction is whether the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e).  In this regard, the Board sees the RO did not issue an initial proposed rating decision for the reduction, with 60 days to present additional evidence showing that compensation should be continued at the present level.  The RO also did not inform the Veteran that he may request a predetermination hearing for the reduction issue.

Regardless, the Board finds that the procedural requirements of 38 C.F.R. § 3.105(e) were not applicable here, since the reduction from 10 percent to 0 percent, effective September 2, 2011, for radiculopathy of each lower extremity, did not reduce the total amount of compensation payable when considering all the Veteran's service-connected disabilities under 38 C.F.R. § 4.25 (combined ratings table).  In this regard, in the precedential opinion VAOPGCPREC 71-91 (Nov. 1991), the General Counsel for VA held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  The General Counsel reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Therefore, where the evaluation of a specific disability is reduced but the amount of compensation is not reduced, § 3.105(e) is not applicable.  See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the veteran).

In short, when dealing with cases that have potential reduction issues, it is necessary for the VA to check that actual compensation payments to the claimant have been reduced before proceeding with the procedures outlined in 38 C.F.R. § 3.105(e).  See Tatum v. Shinseki, 24 Vet. App. 139, 142-44 (2010).  In fact, there are many possible scenarios in which a particular evaluation is reduced, but the actual compensation payments are not.

In the instant case, from October 1, 1994 to the present, the Veteran's combined evaluation for compensation from all his service connected disabilities has stayed at 100 percent.  He is also in receipt of special monthly compensation (SMC) based on housebound status from October 1, 1994 to the present.  

Most importantly, effective September 2, 2011, the reduction from 10 percent to 0 percent for radiculopathy of each lower extremity did not lower the Veteran's combined evaluation for compensation.  That is, the Veteran's combined evaluation for compensation remained at the 100 percent level both before and after the reduction.  In fact, a September 2011 "Vetsnet Compensation and Pension Award" computer printout confirmed that there was no change in the overall percentage assigned for the Veteran.  A September 2011 notice letter accompanying the rating decision on appeal further indicated that the Veteran's "overall or combined rating remains at 100%."  Finally, a latter September 2016 "VBMS Compensation and Pension Award" computer printout verified that from December 1, 2008 to December 1, 2011, the Veteran's the total amount of compensation payable remained the same at $3,143 per month.  (In fact, it was actually increased to $3,358.64 per month effective December 1, 2011, because of a cost of living adjustment (COLA)).  As such, the reduction from 10 percent to 0 percent for radiculopathy of each lower extremity, effective September 2, 2011, did not reduce the total amount of compensation payable when considering all the Veteran's service-connected disabilities under 38 C.F.R. § 4.25 (combined ratings table).  The total amount of compensation payable remained at 100 percent.  

Therefore, since the evaluation of radiculopathy of each lower extremity was reduced, but the total amount of compensation was not reduced, the procedural notice requirements for a reduction under § 3.105(e) are not applicable here.  See VAOPGCPREC 71-91 (Nov. 1991).  In other words, the due process protections of 38 C.F.R. § 3.105(e) do not apply to this reduction.  

That notwithstanding, a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Such review requires in any rating reduction case VA to determine (1) based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability; (2) whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) (citing Brown, 5 Vet. App. at 421).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13. Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10. 

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b).  VA benefits recipients are to be afforded greater protections in these cases.  Where a Veteran's schedular rating has been both stable and continuous for five years or more, as is the case here, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  The duration of the rating is measured from the effective date of the rating to the effective date of the reduction.  Brown, 5 Vet. App. at 418.  Ratings on account of a disease subject to temporary or episodic improvement, such as many skin diseases, will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown, 5 Vet. App. at 420-421.  Finally, if doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of 38 C.F.R. § 3.344, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(c). 

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In fact, the Court has consistently held that when VA reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio and will be set aside.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

The Board is required to establish, by a preponderance of the evidence, that a rating reduction on appeal is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

Prior to the RO's reduction in the September 2011 rating decision, the 10 percent ratings for right and left lower extremity radiculopathy were in effect for more than five years from December 10, 2003, to September 2, 2011.  The reduction in rating, therefore, could not be effected without meeting the requirements of 38 C.F.R. § 3.344(a) and (b).  That is, the greater protections afforded to the Veteran under provisions of 38 C.F.R. § 3.344 (a) and (b) are applicable in the present case. 

Upon review of the evidence, the Board finds that the reduction in the ratings from 10 percent to 0 percent for the Veteran's service-connected right and left lower extremity radiculopathy under Diagnostic Code 8520 were not proper, and restoration of the 10 percent ratings for lower extremity radiculopathy are therefore warranted.  Based on the restoration, these 10 percent ratings for lower extremity radiculopathy are now in effect from September 2, 2011 to January 15, 2014.  

First, the September 2011 rating decision on appeal and the November 2012 SOC both reflect that the RO failed to properly consider or apply, include a citation to, or provide notice of, the provisions of 38 C.F.R. § 3.344.  Second, the September 2011 VA examination that was the basis of the reduction was not full and complete, when considering the entire record of earlier VA examinations and the medical-industrial history of the Veteran.  Therefore, it cannot be used as a basis for a reduction.  Third, the evidence used as a basis for the reduction did not demonstrate that any improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Kitchens, 7 Vet. App. at 324 (1995); Brown, 5 Vet. App. at 420-421 (1993).  In determining whether a reduction was proper, the Board emphasizes that it must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  

In particular, with regard to the evidence of record, an earlier January 2004 VA examiner elicited a positive straight leg raise test at 30 degrees on the right and 25 degrees on the left.  As pointed out by the latter September 2011 VA examiner, a positive straight leg raising test would suggest radiculopathy, often due to lumbar disc herniation.  It is significant the earlier January 2004 VA examiner also diagnosed lower extremity radiculopathy bilaterally.  There was neurologic deficit in both legs.  An earlier February 2004 VA physical therapy consult observed that bilateral lower extremities are 2/5 strength throughout and limited by pain.  A November 2004 VA spine examiner determined that the straight leg raise test was positive, producing low back pain on each side.  The impression was lumbar spine DJD with radiculitis.  A November 2008 EMG consult found that the Veteran "certainly" has symptoms of L2-L3 radiculopathy.  A December 2010 VA orthopedic surgery consult concluded that some of the Veteran's lower extremity pain was "radicular" in nature.  Finally, the September 2011 NOD and December 2013 representative statement (VA Form 646) contended that the September 2011 VA examiner, when determining the Veteran did not have radiculopathy, did not take into consideration the increased medication the Veteran was taking at the time of the VA examination, in order to reduce the pain and other symptoms in his extremities.  In this vein, the record confirms the Veteran has been prescribed large doses of oxycodone and hydrocodone by his doctor at the Boise VA Medical Center, which he must take four times daily just to be able to move around his residence.  This medication masked the severity of his symptoms.  Finally, a December 2014 VA DBQ examination confirms that the Veteran's lower extremity radiculopathy did not materially improve over time - in other words, actual improvement was not demonstrated.  All of this evidence warrants restoration of the previous 10 percent ratings for radiculopathy of the lower extremities.  The above evidence establishes that "doubt remains" as to the validity of the reduction, such that the 10 percent ratings for lower extremity radiculopathy should have been continued by the rating agency.  See 38 C.F.R. § 3.344(c).

Failure to consider and properly apply the provisions of 38 C.F.R. § 3.344, as is the case here, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  Greyzck, 12 Vet. App. at 292; Hayes, 9 Vet. App. at 73; Kitchens, 7 Vet. App. at 324.  

Accordingly, the 10 percent ratings assigned for radiculopathy of the lower extremities under Diagnostic Code 8520 are restored.  See 38 C.F.R. §§ 3.105(e), 3.344(a), (b).  Based on the restoration, these 10 percent ratings for lower extremity radiculopathy are now in effect from September 2, 2011 to January 15, 2014.  

III.  Increased Ratings for LE Radiculopathy Above 10 Percent

In light of the findings above, the Veteran's 10 percent ratings for his right and left lower extremity radiculopathy are restored.  These 10 ratings are in effect from September 2, 2011 to January 15, 2014.  

Originally, the matter on appeal stems from an increased rating claim the Veteran filed in December 2010 for his right and left lower extremity radiculopathy.  He requested ratings above 10 percent for his lower extremities, claiming his radiculopathy had actually worsened.  Therefore, in the present appeal, the Board has also considered whether the Veteran is entitled to ratings in excess of 10 percent for both lower extremities from September 2, 2011 to January 15, 2014.  In fact, the RO framed the issues on appeal as entitlement to increased ratings in the September 2011 rating decision, November 2012 SOC, and January 2015 rating decision.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

As noted above, the Veteran filed an increased rating claim for his service-connected right and left lower extremity radiculopathy in December 2010.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when his right and left lower extremity radiculopathy has been more severe than at others, and rate it accordingly.  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  

Upon review, from September 2, 2011 to January 15, 2014, the evidence of record does not warrant ratings in excess of the 10 percent ratings assigned for the Veteran's right and left lower extremity sciatic nerve radiculopathy.  38 C.F.R. § 4.7.  In other words, the medical and lay evidence of record does not establish neurological manifestations consistent with moderate, moderately severe, severe, or complete paralysis radiculopathy of the right and left lower extremity in the sciatic nerve.  Rather, the Veteran's lay statements and the medical evidence of record from September 2, 2011 to January 15, 2014 document that there was no atrophy, no abnormal muscle tone or bulk, no complete paralysis, no organic changes, no bowel or bladder problems (as the result of his radiculopathy), and no foot drop of either the right or left lower extremity.  Any diminished reflexes or loss of motor strength appear to have been mild and intermittent.       

From September 2, 2011 to January 15, 2014, the following evidence demonstrates that the Veteran's symptoms in the lower extremities are only mild and do not more nearly approximate moderate incomplete paralysis: 

A December 2010 VA orthopedic surgery consult noted right leg pain on and off for a great number of years.  The Veteran has "severe" degenerative arthritis of the right hip (nonservice-connected) as seen by X-rays.  It was noted that some of his pain is radicular too.  He would benefit from a right hip arthroplasty.  

A February 2011 statement from the Veteran's spouse noted the Veteran was unstable walking.  There was pain in his right hip that radiates down his entire right leg and in the lower back.  He has pain in his left leg too.  

A September 2011 VA spine examiner mentioned the Veteran had an EMG of his lower extremities in 2008 and this revealed no radiculopathy.  The Veteran uses crutches (the Veteran has multiple service-connected and nonservice-connected orthopedic conditions in addition to radiculopathy).  Upon examination, the Veteran exhibited normal bilateral strength of 5/5 in hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no muscle atrophy.  He showed normal +2 reflexes in the right and left knees and ankles.  Also, there was a normal sensory examination in the bilateral upper anterior thigh (L2); thigh / knee (L3-L4); lower leg ankle (L4/L5/S1); and foot and toes (L5).  In addition, there was negative straight leg raising on both sides.  The VA examiner concluded the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.  The VA examiner believed there was no involvement of the nerve roots.  The Veteran also did not have any other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition, such as bowel or bladder problems or pathologic reflexes.  

In an additional September 2011 VA medical opinion, the VA examiner opined the Veteran does not appear to have radiculopathy.  His MRI does not show a substantial degree of pathology to explain any radicular symptoms.  His EMG was normal as well.  This is not to say that Veteran does not have referred back pain, but he has no compression of nerve roots.  Regarding the Veteran's nonservice-connected right hip, it appears that his pain is mainly due to DJD of the right hip joint itself.  His right hip is not due to his service-connected lumbar spine disability.   

In a September 2011 NOD and December 2013 representative statement (VA Form 646), the Veteran contended that the September 2011 VA examiner, when determining the Veteran did not have radiculopathy, failed to take into consideration the increased medication the Veteran was taking at the time of the VA examination, in order to reduce the pain and other symptoms in his extremities.  In this vein, the record confirms the Veteran has been prescribed large doses of oxycodone and hydrocodone by his doctor at the Boise VA Medical Center, which he must take four times daily just to be able to move around his residence.  

In this regard, the Board has considered the Court's holding that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56, 61 (2012).  The neurological rating criteria listed under Diagnostic Code 8520 fail to contemplate the effects of medication on the Veteran's radiculopathy.  However, the Board emphasizes that this decision is not based on any finding that the Veteran's medication provided relief, but rather it is based on the fact that the necessary symptoms and manifestations of higher ratings above 10 percent for lower extremity radiculopathy are not demonstrated by the evidence of record regardless of any medication the Veteran took from September 2, 2011 to January 15, 2014.  This evidence simply does not demonstrate the necessary findings with or without medication.  

A July 2013 VA physician emergency department E&M note indicated that a neurologic physical examination for the Veteran is "grossly intact" throughout.

A November 2013 VA EMG consult documented the Veteran was seen due to right lower extremity pain.  The Veteran's main complaint was right groin pain.  He reported pain with standing.  He was unable to externally rotate his right hip.  He used a cane to ambulate.  Upon examination, there was no muscle atrophy in the lower extremities.  However, his nonservice-connected right hip joint causes him problems.  Upon testing, EMG findings were normal.  Right neural sensory studies were within normal limits.  A right common peroneal motor study was within normal limits.  A needle EMG done in limited muscles did not show any denervation and the motor unit action potentials were within normal limits.  Specifically, there was no evidence for an L3 radiculopathy.  The clinical impression was that the Veteran has significant right hip osteoarthritis that is contributing to his groin pain.  This condition did not seem to be radiculopathy.  The Veteran may need a total right hip replacement.  

VA treatment records dated from 2011 to 2014 document a diagnosis of lumbar radiculopathy, but revealed few instances of treatment.

In summary, from September 2, 2011 to January 15, 2014, the above medical and lay evidence demonstrates that the Veteran's lower extremity radiculopathy symptoms are only mild and do not more nearly approximate moderate incomplete paralysis.  The Veteran is competent to describe his symptomatology; however, his lay statements do not suggest symptoms that would be indicative of moderate incomplete paralysis.  In other words, during this time period, the lay statements of the Veteran and his spouse generally do not provide a description of symptoms warranting a rating in excess of 10 percent.

In addition, the Board notes that to the extent that the Veteran asserts that he is entitled to a rating of at least moderately severe as there is more than sensory involvement, the Board finds that this argument fails.  Miller, 28 Vet. App. at 380.

Accordingly, from September 2, 2011 to January 15, 2014, the Board concludes that increased evaluations in excess of 10 percent are not warranted for the Veteran's right and left lower extremity sciatic nerve radiculopathy.  38 C.F.R. § 4.3.  

Finally, from September 2, 2011 to January 15, 2014, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  See also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).

IV.  Increased Ratings for LE Radiculopathy Above 20 Percent

From January 15, 2014 to the present, the Veteran's right and left lower extremity radiculopathy are each rated as 20 percent disabling for "moderate" impairment.  See January 2015 rating decision. 

Upon review, on and after January 15, 2014, the evidence of record does not warrant ratings in excess of the 20 percent ratings assigned for the Veteran's right and left lower extremity sciatic nerve radiculopathy.  38 C.F.R. § 4.7.  In other words, the medical and lay evidence of record does not establish neurological manifestations consistent with moderately severe, severe, or complete paralysis radiculopathy of the right and left lower extremity in the sciatic nerve.  Rather, the Veteran's lay statements and the medical evidence of record from January 15, 2014 to the present document that there was no atrophy, no abnormal muscle tone or bulk, no complete paralysis, no organic changes, no bowel or bladder problems (as the result of his radiculopathy), and no foot drop of either the right or left lower extremity.

The VA Adjudication Procedure Manual contains a table that provides general guidelines for each level of incomplete paralysis of the lower peripheral nerves.  For a "moderately severe" level of impairment, it is noted this is the maximum rating for sciatic nerve neuritis not characterized by organic changes.  A description of this level of impairment includes motor or reflex impairment (weakness or diminished hyperactive reflexes) at a grade reflecting a high level of limitation of disability.  Atrophy may also be present.  See M21-1, Live Manual, Part III, Subpart iv, Chapter 4, Section G, Topic 4, Block c.

On and after January 15, 2014, the following evidence demonstrates that the Veteran's symptoms in the lower extremities are only moderate and do not more nearly approximate moderately severe incomplete paralysis: 

A January 2014 VA primary care note states that the Veteran's EMG is negative for lumbar radiculopathy.  

An October 2014 VA rheumatology consult reveals normal tone and bulk.  Full strength in both lower extremities and normal sensation were observed.  

A December 2014 VA DBQ examination advised the Veteran continues to have low back pain radiating to both lower extremities and numbness.  Upon examination, knee extension, ankle plantar flexion, and ankle dorsiflexion were all 4/5 reduced strength in the lower extremities (4/5 is active movement against some resistance). There was no muscle atrophy.  Reflexes were diminished +1 hypoactive in the ankles and knees.  However, his reflexes were not absent.  His sensory examination showed decreased sensation in the right upper anterior thigh - (L2); right and left thigh / knee (L3/L4); lower leg ankle (L4/L5/S1); and feet and toes (L5).  However, his sensation was not absent.  There was a positive straight leg raising test on both sides.  A positive test suggests radiculopathy due to disc herniation.  The VA examiner determined that for the sciatic nerve, the Veteran has "moderate" incomplete paralysis for both lower levels.  In other words, the Veteran's peripheral neuropathy was determined to be "moderate" in severity.  Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The Veteran used a back brace regularly, and a walker constantly.  The VA examiner also assessed his peripheral nerve conditions impact his ability to work - the Veteran has weakened ability to lift, push, or pull.  He also has weakened ability to walk or run long distances, or sit or stand for prolonged periods of time.

In an October 2015 Veteran statement attached to a VA Form 9, the Veteran requested a 60 percent rating for each of his lower extremities.  As for his reasoning, the Veteran wrote "the main thing I am trying to get accomplished is for my Combat Related Special Compensation (CRSC) to be raised from its current 90% to a percentage that is greater than 97% when the CRSC calculating formula is applied.  The Combat Related Special Compensation (CRSC) application window is only for one month each year and that month is always in December of the current year."  The Board emphasizes that credibility can be generally evaluated by considering interest or bias, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In fact, personal interest to received monetary benefits may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In his October 2015 statement, the Veteran primarily discussed a monetary motive for seeking a higher rating for his lower extremities.  

At the July 2016 videoconference hearing, the Veteran described his severe difficulty with activities of daily living due to the combination of his service-connected disabilities.  He also discussed the severity of several nonservice-connected disabilities as well, including his right hip and his knees.  He said he had weakness in the knees and "severe" arthritis in the left knee.  He advised he spends 75 percent of his time in bed in severe pain.  His mobility is severely limited.  When walking, he has to hold onto furniture in his home.  As to his radiculopathy, he testified that his feet burn and hurt.  He also has numbness in the legs once a week and neurologic deficits.  He uses a wheelchair, a walker, and a back brace, but they do not help.  He takes Oxycodone for his lower extremities to relieve the pain.  He indicated his lower extremities are now worse than they were than in 2011.  He can only walk a few feet.  He falls a lot. 

With regard to lay evidence and testimony, although the Veteran is competent and credible to describe his bilateral lower extremity radiculopathy symptomatology (see Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)), the lay statements and testimony of the Veteran generally do not provide a description of symptoms that would be indicative of ratings above 20 percent for each lower extremity.  At the December 2014 VA DBQ examination, the Veteran did report "severe" right and left lower extremity symptoms of "severe" constant pain and "severe" numbness, but no paresthesias or dysesthesias.  He reported "severe" radiculopathy.  However, this level of severity was not objectively confirmed on multiple occasions during VA clinical testing.  In other words, the Veteran's lay assertions regarding this particular symptomatology are mostly unsupported by other clinical evidence of record.  The clinical observations of the VA clinicians throughout the appeal are more probative of the degree of radiculopathy impairment and carry more probative weight.  They were more detailed and descriptive as to the actual symptomatology caused by his radiculopathy.  These clinical findings were based on objective evaluations performed by medical professionals with expertise and training.  They outweigh the Veteran's lay assertions.  

The Board acknowledges that the December 2014 VA DBQ examiner observed trophic changes - a loss of lower extremity hair.  However, the Board finds this particular sign of disability does not correlate to a "moderately severe" radiculopathy in the lower extremities.  This particular sign is encompassed within the 20 percent ratings already assigned for each lower extremity.  

To the extent that the Veteran asserts that he is entitled to a rating of at least moderately severe as there is more than sensory involvement, the Board finds that this argument fails.  Miller, 28 Vet. App. at 380.

The Board also acknowledges that there are several instances in the record of bladder and bowel problems for the Veteran.  For instance, a February 2004 VA physical therapy consult noted a report of bladder incontinence, but this was due to nonservice-connected prostate problems.  In addition, in December 2015 and October 2016 statements, the Veteran advised he has a severe constipation problem, which is a side effect of the medications he is taking.  (At the July 2016 videoconference hearing, he suggested he takes over 40 medications per day for his various disabilities).  But there is no probative evidence the specific medications he takes for his lower extremity radiculopathy causes his bowel problems.  Moreover, in an October 2015 statement, the Veteran included photos of soiled underwear, but at the July 2016 videoconference hearing (at page 44), he testified it was difficult to attend to the wants of nature due to his shoulder and hip problems.  There was no mention of his radiculopathy.  

The Board has also considered that the December 2014 VA DBQ examiner assessed "mild" incomplete paralysis in both lower extremities due to the external popliteal nerve (common peroneal nerve).  This is in addition to the Veteran's already service-connected "moderate" radiculopathy of the lower extremities in his sciatic nerve.  This finding raises the potential for separate, additional 10 percent ratings under Diagnostic Code 8526 for incomplete paralysis of the external popliteal nerve.  See 38 C.F.R. § 4.124a.  Regardless, the Board finds separate, additional 10 percent ratings for this nerve branch would constitute pyramiding.  

In this regard, the evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  

However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id.  

The VA Adjudication Procedure Manual explains that VA should not assign separate evaluations for lower extremity peripheral nerve disorders in this instance.  If symptoms arise from within the same nerve branch of any of the five individual nerve branches in the lower extremity, assigning separate evaluation for those symptoms are not warranted as this would constitute pyramiding.  See M21-1, Live Manual, Part III, Subpart iv, Chapter 4, Section G, Topic 4, Block f.  In the instant case, the Veteran's lower extremity symptoms arise from both the sciatic and external popliteal nerves, which are considered to be within the same sciatic nerve branch listed in the table in the M21-1, Live Manual, Part III, Subpart iv, Chapter 4, Section G, Topic 4, Block e.  Therefore, separate ratings are not warranted for the sciatic and external popliteal nerves, as the functions associated with these nerves are not separate and distinct.  The 20 percent ratings for the sciatic nerve will continue to be assigned as it represents the predominant disability.  

Accordingly, on and after January 15, 2014, the Board concludes that increased evaluations in excess of 20 percent are not warranted for the Veteran's right and left lower extremity radiculopathy.  38 C.F.R. § 4.3.  

Finally, on and after January 15, 2014, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  See also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).


ORDER

As the reduction in the disability rating from 10 percent to 0 percent for the Veteran's service-connected radiculopathy of the right lower extremity was not proper, restoration of the 10 percent rating is granted, effective September 2, 2011.  

As the reduction in the disability rating from 10 percent to 0 percent for the Veteran's service-connected radiculopathy of the left lower extremity was not proper, restoration of the 10 percent rating is granted, effective September 2, 2011.  

From September 2, 2011 to January 15, 2014, an increased rating greater than 10 percent for right lower extremity radiculopathy is denied. 

From September 2, 2011 to January 15, 2014, an increased rating greater than 10 percent for left lower extremity radiculopathy is denied. 

On and after January 15, 2014, an increased rating greater than 20 percent for right lower extremity radiculopathy is denied.

On and after January 15, 2014, an increased rating greater than 20 percent for left lower extremity radiculopathy is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


